<g3, lOS-'Ol
                                                             Jerome Overstreet
                                OTOG^J DE^fEO                TDCJ#1599743
                                OATE° \llA-\^                3001 S Emily Dr.
                                          O'iJ               Beeville, TX 78102
Louise Pearson
Clerk of the Court                                           April 16, 2015
Texas Court of Criminal Appeals
P.O.Box 12308_Capitol Station                                    RECEIVED IN
Austin, Tx 78711
                                                         COURT OF CRIMINAL APPEALS
Re: Motion to Court
                                                                  APR 20 2015
Dear Ms.   Pearson,

        Enclosed is:

Motion for Leave to File Applicant's Motion to Obtain Undeniable Proof of
Actual Innocence,
Order for Leave to File

Applicant's Motion to Obtain Undeniable Proof of Actual Innocence
Order

Application for Subpoena
        Please file this with the Court, and notify me with the enclosed self-
addressed stamped envelope.
        Thank you very much for your attention to this matter.
                                            Sincerely,
                                        IN    THE

                                  TEXAS      COURT     OF

                                 CRfMI'N'AL APPEALS

                         No.    C-213-009750-1092061-A

                                       EX    PARTE

                                JEROME      OVERSTREET

                          MOTION      FOR    Lv-EAVE   TO   FILE

                        APPLICANT'S         MOTION     TO   OBTAIN

                   UNDENIABLE        PROOF OF ACTUAL           INNOCENCE

TO   THE   HONORABLE   JUDGES   OF    THE.TEXAS        COURT    OF   CRIMINAL   APPEALS:

       Comes now Jerome Overstreet, Applicant in this pending Application of

Writof Habeas Corpus, pursuant to Texas Rules of Appellate Procedure 72.1,

and moves to obtain proof of actual innocence in the above cited cause.

Applicant gives the following reasons for requesting this leave:
                                             I.


       Applicant is actually innocent of the crime charged and if granted the

evidence he has sought for so long, Applicant will prove beyond a reasonable

doubt that he is innocent of any wrongdoing; so help me God.

                                             II-

       Applicant is so certain that this Court will be convinced of his innocence,

that Applicant is willing to forego any and all other claims made in his writ.

Applicant will prove to this Court beyond a reasonable doubt that he is

innocent by any standard of review.         As God is my witness, Applicant does not

make this Faustian bargain lightly.

                                            III.


       Applicant has sought this evidence of his innocence for many years and

every attempt that Applicant has made to obtain this evidence has been
thwarted by personal and officials of Tarrant County.
                                     IV.


      Applicant now stands at the mercy of this Court and demands justice;   so

help me God.

                                                Respectfully submitted,
                                                    W              'UZzfov-iQ-lS
                                               Jerome Overstr'eet,
                                               Applicant, Pro se
                                               TDCJ#1599743
                                               McConnell Unit
                                               3001 S. Emily Dr.
                                               Beeville, Tx 78102
                                          IN    THE

                                   TEXAS       COURT   OF

                                 CRIMINAL APPEALS

                          No.   C-213-009750-1092061-A

                                      EX       PARTE

                                JEROME      OVERSTREET


                           ORDER    FOR     LEAVE TO FILE

      This Court hereby GRANTS Motion for Leave to File Applicant's Motion to
Obtain Undeniable Proof of Innocence in this cause.



SINGED AND ENTERED this            day of                        , 2014.



                                                            Judge Presiding
                                      IN THE


                                 TEXAS COURT OF

                                CRIMINAL APPEALS

                          No. C-213-009750-1092061-A

                                     EX PARTE

                               JEROME OVERSTREET

                         APPLICANT'S MOTION TO OBTAIN

                   UNDENIABLE PROOF OF ACTUAL INNOCENCE

TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL APPEALS:

      Comes Jerome Overstreet, Applicant, in this pending Application of Writ

of Habeas Corpus, moves to obtain proof of actual innocence in the above cited r
cause and prays the Court will grant his Applicant's Motion to Obtain Undeniable
Proof of Actual Innocence.    Applicant will show the following in support:

                                         I.


      Critical evidence, that is undeniable' proof of actual innocence in this
Habeas Corpus proceeding remains to be discovered; namely, a complete copy of the
Atfit cellphone record of the victim, Vikky Overstreet, Applicant's wife, account
number 457560559, phone number 316-204-2044, for the period of Nov. 2007.          This
cellphone record corroborates Applicant's cellphone record, and proves that the
victim was alive and using her cellphone when Applicant had already returned

home to Wichita, Kansas.

                                        II.


      Applicant maintains that his own cellphone record (State Exhibit 74) is
prima facie evidence that he is innocent.       Applicant's cellphone record was
presented at trial and proves that Applicant had already returned to Wichita,
Kansas, when he received two phone calls from,his wife, who was still in
Tarrant County, Texas.     Incredibly, everyone at trial was too addle to check
the phone numbers of the people that had called Applicant to realize that the
victim, Vikky Overstreet, Applicant's wife, had called Applicant, not once,
but twice on Saturday, Nov. 10, when State's theory requires she be dead.
Because, Applicant could not have been in both places at the same time,
Applicant could not have killed his wife, and it is also unlikely that the
victim would use her cellphone after her death.
                                      III.


      Vikky Overstreet was found dead in her Tarrant County apartment on
Monday, Nov. 12, 2007 with her cellphone (No. 316-204-2044) only a few feet
from her body. V3,p75.   The GPS cell tower locations from the Applicant's cell
phone record prove that Applicant left Tarrant County Friday night, Nov. 9,
2007 and was in Wichita, Kansas by Saturday morning, Nov. 10, 2007.
Applicant's cellphone record shows that he remained in Kansas until Monday,
Nov. 12th when the victim's body was discovered.   Applicant's cellphone record
also shows that Applicant received two phone .calls (8:38am &1:30pm) from his
wife, Vikky Overstreet (the victim) on Saturday morning from her 316-204-2044
cellphone after he had returned to Kansas.
      A complete copy of the record for Vikky Overstreet's 316-204-2044
cellphone has never been obtained.
                                      IV.


      State prosecutor, Alan Levy, subpoenaed a copy of Vikky's 316-204-2044
cellphone record prior to trial, but obtained only a truncated copy of the
phone record, which was truncated at 5:00pm, Friday, Nov. 9, 2007 and does not
reflect the two calls made to Applicant on Saturday morning.    Review of the
 State's facsimile request to At&t shows that ttie State requested that the
record not include any information after Friday, Nov. 9th.     Because requesting
 a partial record is quite unusual/ it suggests that Mr. Levy had knowledge of
the information contained in that record, and that Mr. Levy knew of Applicant's

innocence prior to trial.

      Trial defense attorney, Steven G. King, also subpoenaed a copy of

Vikky's 316-204-2044 cellphone record prior to trial.     The subpoena was issued

and signed by Deputy Ceasar Rodriguez, but there is no "return" information,
thus indicating that the subpoena was never properly served.

                                      V.


      Applicant submitted a motion for subpoena duce tecum with the filing of
his habeas corpus with the trial court, 213th District court of Texas, to

obtain Vikky Overstreet's 316-204-2044 cellphone record for the entire month

of November 2007.   The trial court did not rule on the motion and did not

issue subpoena duces tecum.

      Applicant sent a copy of the issued subpoena that was not served to At&t

in an attempt to obtain those records.     However, At<3t would not honor the out

of date subpoena.

      Applicant filed a supplemental brief reiterating the subpoena, however

again the trial court did not rule on the motion or issue the subpoena.

Applicant then requested1 the court clerk place the motion for subpoena duce

tecum on the docket for disposition by the trial court and provided the court

clerk with a self addressed stamped envelope with which the clerk could send

Applicant a copy of the updated docket.     Applicant waited over 60 days, however

the clerk did not respond.

      Applicant then submitted an application for Subpoena to the District

Clerk, for her to issue subpoena to obtain Vikky.'s cellphone record.     The

District Clerk filed the application on Oct. 29, 2014, however, again the

subpoena was not issued.
                                            '?•'••
      Ironically, deputy district attorney' Patricia Hatley also filed the
State's Proposed Memorandum, Findings of Fact and Conclusions of Law with the
trial court on Oct. 29, 2014, recommending that relief be denied.

                                        VI.


        Applicant then filed Writ or Mandamus with the Court of Appeals, Second
District of Texas, against the trial court to compel them to rule on the
Motion for Subpoena Duces Tecum or to issue the Application for Subpoena.        The
Court of Appeals informed Applicant that they were not in receipt of either
the filing fee or an In Forma Pauperis documentation, when the In Forma Pauperis
documents had been sent by the Law Library of the McConnell Unit, and the
Court of Appeals returned the Mandamus package.      Applicant resubmitted the
Mandamus package, and on April 2, 2015, the court denied relief, with a one
page Memorandum that had two sentences.       Ironically, the trial court had
adopted the State's Memorandum, Findings of Fact and Conclusion of Law on

April 1, 2015 (April Fools), just the day before.
                                       VII.


        Applicant moves that Applicant's Motion to Obatin Undeniable Proof of

Actual Innocence be granted by this Court, and that a complete and accurate

copy of Vikky Overstreet's 316-204-2044 cellphone record be obtained from

At&t.    To this ends, Applicant has attached an Application for Subpoena.

        Vikky's cellphone record will show that she was alive and using her

phone to call many other people other than Applicant.       Vikky's cellphone

record is essential for this court to properly determine Applicant's habeas

corpus application.

        Because a miscarriage of justice has occurred in this case causing a

citizen who is actually innocent of the crime to be incarcerated, justice

demands that he be given every consideration, and that vital exculpatory

evidence be obtained that unquestioningly. establishes his innocence.      To the
ends of justice, a proper and just ruling cannot be made without this crucial

evidence.

                                     PRAYER

      If Applicant seems to be flippant, he apologizes.   Applicant is in fact

quite livid and irate at the treatment he has received from the officials in

Tarrant County.   That the district attorney, the trial court judge,

Applicant's own trial attorney and the members of the Second Court of Appeals

would be so caviler in issues of justice is quite incredible.     Applicant looks

forward to seeing this Honorable Court correct this injustice.

      WHEREFORE, PREMISES CONSIDERED, Applicant, Jerome Overstreet, prays this

Court will grant this Applicant's Motion to Obtain Undeniable Proof of Actual

Innocence to resolve the above stated issue.

                                                 Respectfully submitted,


                                               //Jerome Overstreet,
                                                  Applicant, Pro se
                                                 TDCJ#1599743
                                                 McConnell Unit
                                                 3001 S. Emily Dr.
                                                 Beeville, Tx 78102

                             CERTIFICATE OF SERVICE

      I, Jerome Overstreet, Applicant do hereby certify that a true and
correct copy of the foregoing document was mailed to Respondent, the District
Attorney of Tarrant County, Patricia Hatley, 401 W. Belknap, Ft. Worth, Texas
75196 on this day 16th day of April, 2015.
                                         IN    THE

                                  TEXAS       COURT   OF

                                 CRIMINAL       APPEALS

                          No.   C-213-009750-1092O61-A

                                     EX       PARTE

                                JEROME     OVERSTREET



                                         ORDER

      This Court hereby GRANTS Applicant's Motion to Obtain Undeniable Proof

of Innocence and stays the proceedings of this cause until such time that a

complete copy of the victim, Vikky Overstreet's cellphone record (phone# 316-
204-2044, acct.# 457560559) for the month of November 2007 can be obtained.



SINGED AND ENTERED this           day of                        , 2014.



                                                           Judge Presiding
                                       IN    THE


                                  TEXAS     COURT   OF

                                 CRIMINAL     APPEALS

                          No.   C-213-009750-1092061-A

                                      EX    PARTE

                                JEROME      OVERSTREET

                           APPLICATION       FOR SUBPOENA

TO THE CLERK OF THE TEXAS COURT OF CRIMINAL APPEALS:

      You will please issue subpoena in accordance with law in the above
numbered and entitled cause for the following named witnesses, whose testimony
is material to the State or the defense.


NAME OF WITNESS    VOCATION, ADDRESS AND TELEPHONE NUMBER    COUNTY

CUSTODIAN OF RECORDS, At&t National Compliance Center, Attn: Appearance
Coordinator.    Per your request, this subpoena will be faxed to 888-938-4717
with a copy of all records of Vikky Overstreet, account #: 457560559, Phone #:
316-204-2044 for the month of November 2007.


         THIS WITNESS IS TO PROVIDE THE REQUESTED RECORD TO THE TEXAS COURT OF
CRIMINAL APPEALS, AUSTIN, TEXAS WITHIN $) DAYS OF RECEIPT OF SERVICE.




Issued         day of           , 2015 by
Signature of person serving subpoena if other than officer of the State.